Citation Nr: 1524646	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-08 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) via remand from the United States Court of Appeals for Veterans Claims (Court).  The matter originally came before the Board on appeal from a July 2010  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Board granted entitlement to service connection for bilateral hearing loss, but denied service connection for tinnitus in February 2014.  The Veteran appealed the February 2014 Board decision to the Court, to the extent that it denied entitlement to service connection for tinnitus, and his appeal was pending before the Court at the time of his death.


FINDINGS OF FACT

1.  The appellant died in September 2014.

2.  In a December 2014 Order, the Court vacated the Board's February 2014 decision, and dismissed the appeal for lack of jurisdiction.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in September 2014, during the pendency of his appeal to the Court.

In a December 2014 Order, the Court vacated the Board's February 2014 decision, and dismissed the appeal for lack of jurisdiction.  The Court noted that the appeal had become moot by virtue of the death of the appellant, and that it was dismissing the case because it had not received any request that another party be substituted for the appellant.  Padgett v. Nicholson, 473 F.3d 1364 (Fed. Cir. 2007); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).  

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho, 7 Vet. App. 47.  This appeal on the merits has become moot by virtue of the death of the veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal, or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2008).


ORDER

The appeal is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


